EXHIBIT 10.6.2


 


REVISED SUMMARY OF STANDARD COMPENSATORY ARRANGEMENT FOR NON-EMPLOYEE DIRECTORS


OF THE PRINCIPAL FINANCIAL GROUP, INC. BOARD OF DIRECTORS


 

On September 16, 2008, the board of directors of Principal Financial Group, Inc.
(the “Company”) agreed to revise various components of director compensation.

 


ANNUAL RETAINERS


 

Beginning in November 2008, directors who are not officers or employees of the
Company or its subsidiaries will receive an annual retainer of $65,000 (payable
semiannually), an increase from the prior annual retainer of $60,000. 
Additional annual retainers received for serving as chairperson of different
committees of the board were also increased.  The annual retainer for serving as
the chair of the

 

·                  audit committee was increased from $15,000 to $20,000,

·                  human resources committee was increased from $10,000 to
$17,500 and

·                  nominating and governance committee was increased from
$10,000 to $15,000.

 

The annual retainer of $5,000 for serving as chair of any other standing or ad
hoc committee of the board was not changed.  The annual retainer for serving as
the presiding director of the board was increased from $5,000 to $15,000.  The
nominating and governance committee will determine the portion of the annual
retainer payable to a director who first becomes eligible for compensation
during a board year.

 

Restricted Stock Unit Grants

 

Beginning in May 2009, at the close of each annual meeting, each non-employee
director will receive $95,000 worth of restricted stock units (unless a greater
or lesser amount is determined to be appropriate by the nominating and
governance committee), an increase from the existing annual grant of $85,000
worth of restricted stock units.  These restricted stock units will vest upon
the director’s continued service at the next annual meeting.  The receipt of the
restricted stock units will be deferred until the director’s retirement or
termination from the Board.  Any director first elected subsequent to an annual
meeting will be granted the number of restricted stock units as determined by
the committee.

 

--------------------------------------------------------------------------------